TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00300-CR





Jessie Jackson, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT

NO. 94-087, HONORABLE BILL BENDER, JUDGE PRESIDING





PER CURIAM

	On May 23, 1995, this Court received a notice of appeal in this cause.  We have
since been informed that appellant is seeking to prosecute a post-conviction writ of habeas corpus
pursuant to article 11.07.  Tex. Code Crim. Proc. Ann. art. 11.07, § 2 (West Supp. 1995).  
	Post-conviction writs of habeas corpus in felony cases are returnable to the Court
of Criminal Appeals.  Art. 11.07, § 2(a).  When the petition is received by the convicting court,
the writ issues by operation of law and a copy of the petition is forwarded to the prosecuting
attorney for an answer.  Art. 11.07, § 2(b).  It is the duty of the convicting court to decide
whether there are controverted issues material to the legality of the applicant's confinement and
to transmit its findings and conclusions, if any, to the Court of Criminal Appeals.  Art. 11.07,
§ 2(c), (d).  
	Because the underlying judgment of conviction is final and because this Court has
no jurisdiction over post-conviction habeas corpus applications in felony cases, the appeal is
dismissed.  

Before Justices Powers, Kidd and B. A. Smith
Dismissed
Filed:   June 7, 1995
Do Not Publish